Exhibit 10.33(a)

FIRST AMENDMENT

MARINEMAX EAST, INC. and AZIMUT BENETTI, S.P.A.

DEALERSHIP AGREEMENT 2008 - 2010

THIS FIRST AMENDMENT (“AMENDMENT”) to the Dealership Agreement by and between
AZIMUT BENETTI S.P.A., (“AZIMUT”) and MARINEMAX EAST, INC., d/b/a MARINEMAX
(“DEALER”) dated September 1, 2008 (“AGREEMENT”) is entered into as of the 22
day of June, 2010.

WHEREAS, the parties desire to modify the Agreement as set forth below:

NOW, THEREFORE, in consideration of the mutual covenants herein contained, and
the benefits to be derived by each party, the sufficiency of which is
acknowledged, the parties agree as follows:

1. Definitions: Section IX of Definitions (“Territory”) is hereby amended to
include the following territory:

THE STATE OF GEORGIA

IN WITNESS WHEREOF, the parties have executed this Amendment as of the 22 day of
June, 2010.

 

AZIMUT BENETTI S.P.A     MARINEMAX EAST, INC.       d/b/a MARINEMAX By:  

/s/ Marco Valle

    By:  

/s/ Michael H. McLamb

Print Name: Marco Valle     Print Name: Michael H. McLamb Title: Sales Director
    Title: Vice President